Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
The closest prior art, Lai et al (“A complementary media invisibility cloak that can cloak objects at a distance outside the cloaking shell”), discloses a cloaking apparatus for cloaking a target object using meta-material, comprising a compensation unit disposed in a second space surrounding part of a first space including the target object/space from the first space-and the cloaking shell configured to surround part of the compensation unit and composed of a second meta-material; However, Lai et al fails to specifically wherein a characteristic of the second meta-material is calculated based on a space-time meta-material analysis based on the General Theory of the Relativity, wherein an empty space of a physical space corresponding to the first space to be hidden with the target object is transformed into a virtual space that has a point the empty space of the physical space is transformed thereto, so that the empty space of the physical space is hidden from external electromagnetic waves, and wherein the transformation of the physical space into the virtual space is obtained using covariant Maxwell's equations based on the General Theory of Relativity, and using a coordinate transformation equation according to a spatial topology of the first space and the cloaking shell as defined in claims 1 and 7.
Claims 2-6 and 8-10 are considered to be allowable by virtue of their dependencies on claims 1 and 7 respectively.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845